Citation Nr: 1635321	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from June 1992 to April 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the St. Petersburg, Florida, Regional Office (RO) which reopened the Veteran's claim for a left knee condition and denied service connection on the merits. In May 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee condition, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2005, VA denied service connection for a left knee condition. The Veteran was informed in writing of the adverse determination and her appellate rights in March 2005. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The March 2005 rating decision is final.

3.  The additional documentation submitted since the March 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claim of service connection for a left knee condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2009 notice which informed her of the evidence needed to reopen her claim for service connection for a left knee condition; what actions she needed to undertake; and how VA would assist her in developing her claim. The September 2009 notice was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises. The Board finds that the VA's duties to notify and to assist have been met.

II.  New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In March 2005, VA denied service connection because there was no evidence of a current left knee disability. The Veteran was informed in writing of that adverse decision and her appellate rights in March 2005. She did not submit an NOD.

The evidence received prior to the March 2005 rating decision reflects that the Veteran injured her left knee in 1998 while in service in Guantanamo Bay, Cuba. Service treatment records dated between September 1999 and December 2003 indicated complaints of and treatment for a left knee disorder.

New and material evidence pertaining to the issue of service connection for a left knee injury was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 2005 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the March 2005 rating decision includes a VA knee examination, private and VA treatment records, and the Veteran's Board hearing testimony. The record now includes left knee diagnoses of chondromalacia patella, degenerative joint disease, and a meniscus tear.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating her claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a left knee disability is reopened.


ORDER

The Veteran's application to reopen her claim for service connection for a left knee disability, and to this extent only, the appeal is granted.


REMAND

Remand is necessary to obtain a new medical opinion, as the opinion provided in the report of the Veteran's March 2010 VA examination is inadequate. The examiner stated that the only mention of a left knee injury in the Veteran's service treatment records was in her December 2003 physical examination for service separation. This is incorrect as the Veteran's service treatment records contain many entries over several years related to a left knee injury and subsequent disability. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, a new medical opinion is required.

Additionally, at her May 2016 Board hearing, the Veteran testified that Dr. B., a VA physician, told her in 2012 that her current left knee disability was caused by her in-service injury. Remand is necessary to obtain all relevant VA treatment records which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
 
The case is REMANDED for the following action:

1.  Advise the Veteran that she may submit any additional medical and non-medical evidence relating to her claimed left knee disability that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a left knee disability, including any records containing treatment by Dr. B.

3.  Return the file to the VA examiner who conducted the March 2010 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of her left knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's left knee disability had its onset during active service, is etiologically-related to her active service left knee complaints, and/or originated during active service.

The examiner's attention is drawn to the following:

Service treatment records:

*April 1992 and June 1997 examinations indicating no left knee complaints.

*September 1999 records stating that the Veteran had "pain and swelling of the left knee" and indicating treatment for left lower extremity complaints.

*October 1999 records and examinations indicating treatment for left knee complaints which began 6 months prior and containing diagnoses of possible lateral collateral ligament (LCL) strain, torn lateral meniscus, and popliteus strain.

*December 1999 record indicating treatment for left knee complaints.

*March 2001 record stating that the Veteran's "[p]ast medical history is significant for some chronic knee problems, probably chondromalacia patellae."

*January 2002 and January 2003 reports of medical history providing that the Veteran had "knee trouble."

*December 2003 examination stating that the Veteran had a history of a left knee injury secondary to a bicycle accident in 1998 in Cuba, that she had undergone physical therapy and did not have any range of motion limitations, but that she had period inflammation and pain.

*December 2003 report of medical history indicating "knee trouble" and stating that the Veteran had sustained a left knee injury due to a bicycle fall and that she had occasional pain and swelling. 

*Undated Officer Physical Examination Questionnaire indicating joint pain.

VA treatment records contained in Virtual VA:

*March 2010 left knee X-ray study indicating degenerative joint disease.

*May 2010 record stating diagnoses of medial meniscal tear, degenerative joint disease, minimal tear of the lateral meniscus, and chondromalacia patellae with suggestion of cartilaginous flap laterally.

*January 2011 record stating that the Veteran had intermittent left knee pain and buckling.

*September 2011 record stating that the Veteran had chronic left knee pain and left knee degenerative joint disease.

*May 2012 record stating a history of a left knee torn meniscus.

*November 2012 X-ray study stating an impression of "Degenerative changes of the left knee again seen with more advanced narrowing along the medial joint compartment. Degenerative changes appear relatively stable. Possible small left knee joint effusion."

*December 2012 orthopedics consult with Dr. B. and containing a diagnosis of left knee osteoarthritis.

*January 2013 orthopedics follow-up with Dr. B.

Records in VBMS:

*May 2010 private treatment magnetic resonance imaging report.

*May 2016 Board hearing testimony. 

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


